IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


CAROLE M. DIAZ, WALTER K.                 :
HARTLINE, and DOROTHY E.                  :     C.A. No: K12C-07-010 RBY
JOHNSON,                                  :
                                          :
            Plaintiffs,                   :
                                          :
      v.                                  :
                                          :
DENNIS C. MALARKEY,                       :
                                          :
            Defendant.                    :


                           Submitted: May 28, 2015
                            Decided: June 3, 2015

                      Upon Consideration of Defendant’s
                             Motion in Limine
                                 DENIED


                                  ORDER


I. Barry Guerke, Esquire, Parkowski, Guerke & Swayze, P.A., Dover, Delaware
for Plaintiffs.

Arthur D. Kuhl, Esquire, Reger Rizzo & Darnall, LLP, Wilmington, Delaware for
Defendant.




Young, J.
Diaz, et. al. v. Malarkey
C.A. No.: K12C-07-010 RBY
June 3, 2015

                                     DECISION
      On July 10, 2010, Carole Diaz (“Plaintiff Diaz”), Dorothy Johnson (“Plaintiff
Johnson” and together with Plaintiff Diaz “Plaintiffs”) and Dennis Malarkey
(“Defendant”) were involved in an automobile collision at the intersection of U.S.
Route 13 and Big Oak Road in Smyrna, Delaware. Plaintiff Diaz was a passenger in
a car operated by Plaintiff Johnson, that was allegedly negligently impacted by
Defendant’s vehicle. By their Complaint filed on July 9, 2012, Plaintiffs seek to
recover damages against Defendant for injuries sustained in the crash. In addition,
Plaintiff Diaz’s husband, Walter K. Hartline, seeks recovery for loss of consortium,
following his wife’s purported injuries.
      As per the scheduling order, discovery ended in this case on March 24, 2015.
Within this allotted time period, Plaintiff Diaz disclosed both lay witnesses and expert
witnesses to Defendant. By his motion in limine, Defendant moves to exclude the
testimonies of some of Plaintiff Diaz’s witnesses.
      Defendant’s motion in limine is presented in two parts. The first addresses the
expected testimonies of Plaintiff Diaz lay witnesses. The second concerns the
testimony of Plaintiff Diaz expert witness, Dr. David T. Sowa, M.D. (“Dr. Sowa”).
It is Defendant’s position that both these testimonies should not be admitted into
evidence.
      As regards Defendant’s first contention relating to the timing of lay witness
identification, a scheduling adjustment is available, if desired by either side.
Defendant’s primary objection is that Plaintiff Diaz did not disclose her list of lay
witnesses until the discovery deadline on March 24, 2015. Defendant claims he is
prejudiced by what he considers gamesmanship, as Defendant did not have time to

                                           2
Diaz, et. al. v. Malarkey
C.A. No.: K12C-07-010 RBY
June 3, 2015

depose said lay witnesses. Plaintiff Diaz asserts that she attempted to remedy this
supposed tardiness, with an offer to extend the discovery deadline. On the record at
hand, it is unclear if Defendant acknowledged or considered this offer.
      Whatever the case may be, this Court is amendable to an extension of both the
discovery timeline, as well as the date of the impending July 27, 2015 trial, if
Defendant desires it, in order to accommodate Defendant’s concerns. The parties,
including the Plaintiffs not involved in the present briefing, are to inform the Court
of their desire for, or opposition to, any deadline extensions. However, the Court will
not preclude the expected testimonies of Plaintiff Diaz’s lay witnesses, based solely
upon this scheduling issue. Defendant’s motion with regard to the lay witnesses is
DENIED.
      Defendant’s remaining motion in limine deals with the expert testimony of Dr.
Sowa. According to Defendant, Plaintiff Diaz never submitted an expert report from
Dr. Sowa. Citing to the Delaware Supreme Court’s opinion in Hill v. DuShuttle,
Defendant avers that expert witnesses must prepare expert reports, in order for their
testimonies to be admissible.1 Although Defendant’s recitation of this legal principle
is accurate, his assertion that Dr. Sowa did not provide an expert report with respect
to Plaintiff Diaz’s purported injuries is not. Attached to Plaintiff Diaz’s opposition
to Defendant’s motion, is a document entitled “Office Note,” wherein Dr. Sowa
opines on Plaintiff Diaz’s medical condition.2 In fairness, Defendant did not have the
opportunity to respond to this attachment. However, the “Office Note” suffices as the


      1
          58 A.3d 403 (Del. 2013).
      2
          See Ex. 1 to Plaintiff Diaz’s Opposition to Defendant’s Motion in Limine.

                                                3
Diaz, et. al. v. Malarkey
C.A. No.: K12C-07-010 RBY
June 3, 2015

expert report Defendant claims is missing. If Defendant wishes to challenge the
relevancy or reliability of Dr. Sowa’s “Office Note,” he is free to do so by a
subsequent motion. As it presently stands, however, Dr. Sowa’s “Office Note”
suffices as a necessary report, the four corners of which limit his testimony.
Defendant’s motion in limine regarding Dr. Sowa is DENIED.
                                  CONCLUSION
      For the foregoing reasons, the Court DENIES Defendant’s motion in
limine. In accordance with this Opinion, the parties are to alert this Court of any
desired scheduling revisions.
      IT IS SO ORDERED.
                                           /s/ Robert B. Young
                                                      J.

RBY/lmc
oc: Prothonotary
cc: Counsel
     Opinion Distribution




                                          4